DETAILED ACTION
This action is in response to an amendment filed on December 29, 2021 for the application of Nam et al., for a “Systems and methods for dynamic aggregation of data and minimization of data loss” filed on April 13, 2020, which is a continuation of U.S. Application No. 16/551091, filed on August 26, 2019, now U.S. Patent No. 10657018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-40 are pending in the present application. 
Claims 1-20 have been cancelled by a preliminary amendment.
Claims 21, 24, 31, 33, and 40 have been amended.

Claims 21-40 are rejected on the ground of nonstatutory double patenting. 
Claims 21-40 are rejected under 35 USC § 102.

Specification

In view of the applicant’s amendments, the previous objections have been withdrawn.
Claim Objections
In view of the applicant’s amendments, the previous objections have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10657018. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10657018 contain(s) every element of claim(s) 21-40 of the instant application and as such anticipate(s) claim(s) 21-40 of the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bhave et al. (U.S. Patent No. 9477784).


a memory storing instructions (Fig. 1, element 106); and at least one processor (Fig. 1, element 104) configured to execute the instructions for:
collecting a first set of data at a first time point from the networked systems (col. 11, lines 25-61, collecting and storing a time series of attribute values of performance metrics), the first set of data comprising data associated with a predetermined period of time (col. 16, lines 20-22, “The value V1 is the value of metric M1 taken at time 00:01:01 on Aug. 14, 2011, i.e., the first minute of Aug. 14, 2011.”);
collecting a second set of data at the first time point from the networked systems (col. 11, lines 25-61, collecting and storing a time series of attribute values of performance metrics), the second set of data comprising data associated with a second period of time (col. 16, lines 22-24, “The value V2 is the value of metric M1 taken at time 00:02:01 on Aug. 14, 2011, the second minute of Aug. 14, 2011.”);
retrieving one or more data transformation rules corresponding to the first set of data (col. 15, lines 34 through col. 16, line 37) and (col. 25, line 40 through col. 26, line 25), wherein the one or more data transformation rules are based on a relational map (col. 11, lines 25-61) among one or more central variables and a subset of one or more associated variables (col. 19, lines 32-48, “At this time, the time-series data is stored in a state in which an ID 1204 that can identify the time slice and ID 1205 and 1206 are used for identifying the resource which are assigned thereto…”); and
combining the data by previously slicing the data by the time and the data element is important from the viewpoint of the reduction in the capacity at the time of compressing and storing the data”) based on the first period of time and the second period of time (col. 3, lines 39-55), (col. 11, lines 25-64), and (Figs. 2-3 and 8A-C). 

As per claims 22 and 32, Bhave discloses the second period of time is a multiple of the first period of time  (col. 5, line 20 through col. 6, line 61) and (col. 15, lines 34 through col. 16, line 37).

As per claim 23, Bhave discloses the second period of time is longer than the first period of time (col. 5-col. 6, col. 15, lines 34 through col. 16, line 37) and (col. 25, line 46 through col. 27, line 15).

As per claims 24 and 33, Bhave discloses an endpoints of the first period of time and the second period of time coincide with the first time point (col. 5-col. 6, col. 15, lines 34 through col. 16, line 37) and (col. 25, line 46 through col. 27, line 15).

As per claims 25 and 34, Bhave discloses the processor is configured to repeat the instructions at a predetermined interval, wherein the predetermined interval is less than or equal to the first period of time (col. 15, lines 15-25).



As per claims 27 and 36, Bhave discloses the second set of data is collected from a subset of the networked systems that was unavailable at a previous interval (col. 25, lines 53-63, offline resources).

As per claims 28 and 37, Bhave discloses merging the first set of data and the second set of data comprises: sorting the first set of data and the second set of data in sequence based on time; iterating through the sorted first set of data and the second set of data chronologically to replace existing values of the pre-existing set of data with the values from the sorted first set of data and the second set of data (col. 28, line 39 through col. 30, line 11).

As per claims 29 and 38, Bhave discloses the first set of data is collected from a first subset of the networked systems and the second set of data is collected from a second subset of the networked systems, and wherein the first subset of the networked systems is different from the second subset of the networked systems (col. 11, lines 25-61, collecting and storing a time series of attribute values of performance metrics) and (col. 10-11).

As per claims 30 and 39, Bhave discloses generating one or more data reports based on the merged set of data (Fig. 10, Report Engine 313), wherein generating the 

As per claim 40, Bhave discloses a computer-implemented system for dynamic aggregation of data and minimization of data loss, the system comprising:
a memory storing instructions; and at least one processor (Fig. 1) configured to execute the instructions for:
transmitting a data request (col. 10, lines 53-60, “a call is made every minute”) to a plurality of networked systems at a predetermined interval (col. 28, lines 39-43, “The Probe Data Importer runs a Data Import Scheduler routine which runs data import operations at regular intervals”);
receiving a first set of data at a first time point from a first subset of networked systems (col. 11, lines 25-61, collecting and storing a time series of attribute values of performance metrics), the first subset of networked systems having a first set of corresponding timestamps from an immediately preceding time point, and the first set of data comprising data associated with a predetermined period of time between the immediately preceding time point and the first time point (col. 13, line 56-58, “The value list is a time ordered series of values for that performance metric for the resource specified at the beginning of the time.”) and (col. 13-16) and (col. 16, lines 20-22, “The value V1 is the value of metric M1 taken at time 00:01:01 on Aug. 14, 2011, i.e., the first minute of Aug. 14, 2011.”);
receiving a second set of data at the first time point from a second subset of networked systems (col. 11, lines 25-61, collecting and storing a time series of attribute values of performance metrics), the second subset of networked systems having a second set of corresponding timestamps from a second time point older than the immediately preceding time point, and the second set of data comprising data associated with a period between the second time point and the first time point (col. 13, line 56-58, “The value list is a time ordered series of values for that performance metric for the resource specified at the beginning of the time.”) and (col. 16, lines 22-24, “The value V2 is the value of metric M1 taken at time 00:02:01 on Aug. 14, 2011, the second minute of Aug. 14, 2011.”);
retrieving one or more data transformation rules corresponding to the first set of data (col. 15, lines 34 through col. 16, line 37) and (col. 25, line 40 through col. 26, line 25), wherein the one or more data transformation rules are based on a relational map (col. 11, lines 25-61) among one or more central variables and a subset of one or more associated variables (col. 19, lines 32-48, “At this time, the time-series data is stored in a state in which an ID 1204 that can identify the time slice and ID 1205 and 1206 are used for identifying the resource which are assigned thereto…”); and
merging the first set of data and the second set of data with a pre-existing set of data (col. 5, line 20 through col. 6, line 4, “combining the data by previously slicing the data by the time and the data element is important from the viewpoint of the reduction in the capacity at the time of compressing and storing the data”) based on the first period of time and the second period of time (col. 3, lines 39-55), (col. 11, lines 25-64), and (Figs. 2-3 and 8A-C); and
updating the first and second sets of corresponding timestamps based on the first time point (col. 28, line 39 through col. 30, line 9).
Response to Arguments
Applicant's arguments filed on December 29, 2021 have been fully considered but they are not persuasive.
With respect to the double patenting rejection, applicant argues that the limitation “merging the first set of data and the second set of data with a pre-existing set of data based on the first period of time and the second period of time” as recited in claims 21, 31, and 40 of the instant application is not found in the parent application U.S. Patent No. 10657018. While the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, and 18 of the U.S. Patent No. 10657018 disclose “collecting a first set of data at a first time point from the networked systems, the first set of data comprising data associated with a predetermined period of time”, “collecting a second set of data from the second subset of the networked systems”, and “wherein aggregating the first set of data into the master data structures further comprises aggregating the second set of data into the master data structures”. 
Aggregating the first set of data associated with a predetermined period of time and a second set of data associated with a predetermined period of time into the master data structures is similar to merging the first set of data and the second set of data with a pre-existing set of data based on the first period of time and the second period of time as recited in claims 21, 31, and 40 of the instant application. Therefore, claims 1-18 of U.S. Patent No. 10657018 anticipate claims 21-40 of the instant application. 
As per claims 21, 31, and 40 applicant argues that Bhave fails to teach the claimed limitation of “wherein the one or more data transformation rules are based on a 
The Examiner respectfully disagrees and would like to point out to applicant’s specification ([0072]-[0073]) which discloses:
“[0072] Data mapper 321, in some embodiments, may include one or more computing devices configured to determine a relational map between one or more variables included in the data retrieved from networked systems 310A-D. The relational map may define how different variables included in the data from each networked systems 310A-D are related to each other. In some embodiments, data mapper 321 may define the relational map based on how one or more central variables that are associated with data from more than one of the networked systems are related to one or more associated variables that describe certain aspects of the central variables.” 
“Data mapper 321 may identify that the worker identifier is a central variable that can consolidate data from WMS 119 and LMS 125 and consolidate the data to describe the worker based on other associated variables (e.g., time T1, T2, T, order identifier P, etc.).”
Bhave discloses collecting and storing a time series of attribute values (i.e., associated variables) of performance metrics (i.e., central variables) (col. 11, lines 25-61). Figures 3-4 show performance metrics mapped to associated variables based on timestamps. 
Further note col. 19, lines 32-48, wherein Bhave discloses:
“At this time, the time-series data is stored in a state in which an ID 1204 that can identify the time slice and ID 1205 and 1206 are used for identifying the resource which are assigned thereto. In FIG. 12, for easy understanding, a 35 hierarchical structure formed of time slice-resource identifiers and a plurality of pieces of time-series data are expressed in the form of one table 1207, but those pieces of time-series data do not need to form one table or do not need to have a time stamp 1208 assigned to each row thereof. 40 Further, in the example of FIG. 12, for easy understanding, measurement data is shown in the form of numerical values, but is actually stored in an encoded form as alphanumeric characters in order to make it easier to perform the pattern matching of the time-series data. Further, it is assumed that 45 a relationship is defined in advance between the data having resource IDs of Vml and Vm2 and the data having a resource ID of h1.”
In light of the applicant's specification defining a relational map based on relations of associated variables and central variables, mapping performance metrics with relation to time slices as disclosed by Bhave reads on the above limitation as recited in claim 21. As per claims 31 and 40, same reasons as claim 21 apply.
Applicant further argues that Bhave fails to teach two different periods of time. The Examiner respectfully disagrees and would like to point out to col. 16, lines 18-24, wherein Bhave discloses:
“The values of metric M1 are gathered every minute and are symbolized as values V1 through V 1440 which are stored as a comma delimited list. The value V1 is the value of metric M1 taken at time 00:01:01 on Aug. 14, 2011, i.e., the first minute of Aug. 14, 2011. The value V2 is the value of metric M1 taken at time 00:02:01 on Aug. 14, 2011, the second minute of Aug. 14, 2011. T”
FIG. 3 is another example of a file system containing a separate directory for storing performance metric data for three different days for three different resources, each resource having two groups of attributes. The file system storing metric data is represented by block 158. Three days of performance data are stored in directories 160, 162 and 164, respectively.”
Collecting performance metric data at different times (V1 and V2) for three different days as disclosed by Bhave reads on the above limitation as recited in claim 21. As per claims 31 and 40, same reasons as claim 21 apply.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113